In an action for divorce, in which the defendant husband counterclaimed for the same relief, the parties cross-appeal from a judgment of the Supreme Court, Nassau County, entered March 12, 1974, which, after a nonjury trial, inter alia dismissed the complaint and counterclaim and awarded plaintiff alimony of $40 per week. Judgment modified, on the facts, by reducing the alimony award to $25 a week. As so modified, judgment affirmed, without costs. The alimony award was excessive to the extent indicated herein. Martuseello, Acting P. J., Latham, Cohalan, Brennan and Benjamin, JJ., concur.